Case 1:19-cv-00192-GSK Document 73 Filed 11/08/19 Page1of1

UNITED STATES COURT OF INTERNATIONAL TRADE

 

INVENERGY RENEWABLES LLC,
Plaintiff,
and

SOLAR ENERGY INDUSTRIES
ASSOCIATION,

Plaintiff-Intervenor,
Vv.

UNITED STATES OF AMERICA, OFFICE
OF THE UNITED STATES TRADE
REPRESENTATIVE, UNITED STATES
TRADE REPRESENTATIVE ROBERT E.
LIGHTHIZER, U.S. CUSTOMS AND
BORDER PROTECTION, and ACTING
COMMISSIONER OF U.S. CUSTOMS AND
BORDER PROTECTION MARK A.
MORGAN,

Before: Judge Gary S. Katzmann
Court No. 19-00192

Defendants,
and
HANWHA Q CELLS USA, INC.,

Defendant-Intervenor.

 

 

ORDER
It is hereby
ORDERED that the hearing on Plaintiff's Motion for a Preliminary Injunction is

re-scheduled for November 13, 2019 at 11:00 a.m. at the Court of International Trade in New
York, New York in Courtroom No. 2.

Dated: November 8, 2019 /s/ Gary S. Katzmann
New York, NY Gary S. Katzmann, Judge

 
